Citation Nr: 0100421	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
L4-L5, evaluated as 20 percent disabling, effective August 
21, 1999 and 10 percent prior thereto. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1964 to August 1987.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied a rating in excess 
of 10 percent for lumbar disc disease, L4-L5.  In June 1999 
this matter came before the Board and was remanded to the RO 
for further evidentiary development.  By rating action in 
December 1999, the RO granted a 20 percent rating for the 
service-connected lumbar disc disease, L4-5, effective August 
21, 1999.  The veteran has continued his appeal.


REMAND

In the June 1999 Remand, the Board noted that although the 
veteran's flare-ups had been documented by VA treatment 
records and by his testimony, there has been no assessment 
made by an examiner to show the severity of his disc syndrome 
in terms of the degree and frequency of attacks.  Also, it 
was noted that while the veteran had complained of spasms at 
the hearing, it was unclear as to whether spasms had been 
objectively noted.  To that end, he was to be afforded VA 
examinations in orthopedics and neurology in order to address 
these matters. 

The record reflects that the veteran underwent two VA 
orthopedic examinations of the low back in August and 
September 1999, and although the examination reports included 
extensive commentary on the veteran's complaints, as well as 
reports of his range of low back motion, there were several 
deficiencies.  First, there was no assessment of whether the 
veteran had degenerative disc disease, and if so, the 
severity of his disc disease, in terms of the degree and 
frequency of attacks.  There was no mention of the presence 
or absence of muscle spasms.  On the VA examinations in 
August and September 1999 there was no indication whether the 
low back exhibited weakened movement, excess fatigability, or 
incoordination, and 

whether it was feasible to express any such findings in terms 
of the degree of additional range of motion loss.  There was 
also no indication of any further limitations due to pain on 
flexion, and the VA examiner did not opine as to whether pain 
could significantly limit functional ability during flare-ups 
or when the low back was used repeatedly over a period of 
time.  These examinations are therefore found to be 
incomplete, as they do not provide sufficient commentary for 
the Board to render a fully informed decision regarding the 
veteran's claim.  

The RO's attention is again directed to the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. §§ 4.40 or 4.45.  DeLuca specified that the medical 
examiner should be asked to determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
June 1999 remand order, thus rendering the record incomplete 
and impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 

complied with, the Board itself errs in failing to insure 
compliance.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his service-connected low back 
disability since September 1999.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.   

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations in order to ascertain the 
nature and severity of his service-
connected low back disability.  The 
neurologic examiner should specifically 
describe the symptoms associated with 
disc disease of L4-L5 and must fully 
describe the severity and duration of any 
recurring attacks.  The orthopedic 
examiner should specifically provide an 
assessment of the severity of the 
veteran's low back disability to 
specifically include reference to the 
absence or presence of muscle spasms in 
addition to range of motion studies which 
are to be expressed in degrees and in 
relation to normal range of motion.  The 
examiner should note whether there are 
any further limitations due to pain and, 
if so, quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The claims folder and a copy of this 
Remand must be reviewed by the examiners 
prior to conducting the examination.

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


